Citation Nr: 0311009	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  92-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1943 to September 
1943.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2002, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Upon its last review, the Board 
denied the appellant's claims of entitlement to service 
connection for a seizure disorder and for alcoholism, and 
also denied a disability rating greater than 30 percent for a 
cerebral disorder.  

REMAND

As the Board noted in November 2002, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002) eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993) (holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).  

Upon its November 2002 review, the Board undertook additional 
development with respect to the issue listed on the title 
page of this action pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board have been completed and have resulted in the 
acquisition of a February 2003 VA medical examination.  The 
examination report has been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the Board finds that a remand of the 
case is required to comply with the decision of the Federal 
Circuit in DAV.  Accordingly, this matter is REMANDED for the 
following:

1.	The RO should take appropriate 
action in this case to comply with 
the notice and duty-to-assist 
provisions of 38 U.S.C.A. 
§ 5103(a) and (b), § 5103A, 
including the provision concerning 
the one year period for receipt of 
additional evidence and should 
ensure that the appellant is or 
has been apprised of what evidence 
would substantiate his claim for 
service connection for 
degenerative arthritis of the 
lumbosacral spine.  

2.	The RO should ascertain if the 
appellant has received any VA, 
non-VA, or other medical treatment 
for the disorder at issue that is 
not evidenced by the current 
record.  The appellant should be 
provided with the necessary 
authorizations for the release of 
any treatment records not 
currently on file.  The RO should 
then obtain these records and 
associate them with the claims 
folder.  

3.	Thereafter, the RO should take 
such additional development action 
as it deems proper with respect to 
the claim, including if 
appropriate the conduct of any 
appropriate VA medical 
examinations.  Following such 
development, the RO should review 
the relevant evidence of record 
including that obtained by the 
Board, and readjudicate the claim.  
If any such action does not 
resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  
Thereafter, the case should be 
returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



